DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 01/13/2022. Claims 1 and 16 are currently amended, claims 2-15 and 17-22 are previously presented and claims 23-25 are cancelled. Accordingly claims 1-22 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-22 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Examiner respectfully notes that the term “needle” is interoperated in the light of paragraph [0029] of the instant publication as non-flexible tubing structure. 
Specification
The disclosure is objected to because of the following informalities: 
Reference character “306” has been used to designate both “peptide inlet” and “PBS inlet” (see [0045] and [0047-0048] of the instant publication).  
Reference character “308” has been used to designate both “peptide inlet” and “PBS inlet” see [0045-0048] of the instant publication).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "wherein the cell inlet attaches to the cell needle from the top, wherein the buffer solution inlet and peptide inlet attached to the buffer needle from the top through the mixing chamber…" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim and it is not clear if the top refers to the top of inlet or the top of the needle? For the purpose of examination, the limitation is examined below as --the top of the needle--.
Claim(s) 2-13 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim(s) 5, lines 1, recites the limitation "the locking mechanism" There is insufficient antecedent basis for this limitation in the claim. Changing the dependency to be of claim 4 would correct this issue.
Claim 14 have the same problem as claim 1 above.
Claim(s) 15-22 is/are rejected as being dependent from claim 14 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser (WO 2018/207037).
Regarding claims 1, Hauser teaches a nozzle (print head (100)) capable for 3D tissue bioprinting (see Fig. 1) comprising: at least one buffer solution inlet; at least one peptide inlet; at least one cell inlet (see Fig.1E; Page 14, lines 20-25); at least one buffer needle (i.e. a second needle configured to be inserted inside a main needle and capable to allow the buffer solution to pass through) (see Fig.4B; Page 18, lines 4-10); a main needle that configured to receive a tubing for the cell culture capable of being at least one cell needle (see Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32); and fluid duct (110) capable of being a mixing chamber, wherein the at least one buffer solution inlet is attached to the at least one peptide inlet, wherein the cell inlet attaches to the cell needle from the top (see Fig.1E, Figs. 3A-B and Fig.4B; Page 18, lines 4-10 and Page 19, lines 21-32), wherein the buffer solution inlet and peptide inlet attached to the buffer needle from the top through the mixing chamber (110), and wherein the at least one cell needle is attached to the at least one buffer needle (i.e. the tubing for the cell culture media inlets were inserted into the side wall of the main needle) (see Fig. 1E , Figs. 3A-B and Fig.4B; Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32).
Examiner notes that one buffer solution, one peptide, and one cell are materials worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).  Therefore, Hauser discloses three different inlets, a main needle and a second needle are substantially as claimed by applicant.
Regarding claim 6, Hauser further teaches the nozzle for 3D tissue bioprinting, wherein the buffer solution compatible with the at least one buffer solution inlet is phosphate-buffered saline (PBS) (see Fig.1A; Page 13, lines 25-27).
Regarding claim 7, Hauser further teaches the nozzle for 3D tissue bioprinting comprises two inlets (212,216) capable of being two buffer solution inlets, wherein the two buffer solution inlets are attached on opposite ends from either side of the at least one peptide inlet (214) (see Fig. 2; [01116]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037).
Regarding claim 2, Hauser teaches the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
Hauser does not explicitly teach, wherein the at least one buffer solution inlet is attached from a side of the at least one peptide inlet. However, since Hauser teaches an alternative embodiment wherein a first nozzle (401) contained peptide solution and a second nozzle (402) contained the phosphate buffer solution attached from a side of at least one peptide inlet (see Fig.13A; [0159]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with arranging the at least one buffer solution inlet is attached from a side of the at least one peptide inlet in order to minimize the distance between the two nozzles.  In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claims 10-11, Hauser teaches the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
 	Hauser does not explicitly teach wherein the length of the nozzle is approximately 50-60 mm or/and approximately 55 mm. However, since Hauser teaches that the length of the main needle is 25 mm and the mixing chamber is 20 mm (see Page 18, lines 9-12), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the length of the nozzle is approximately 50-60 mm, and approximately 55 mm in order to improve the fluid-ability of material.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 12, Hauser teaches the nozzle for 3D tissue bioprinting of as discussed in claim 1 above.
Hauser further teaches wherein a bottom of the at least one cell inlet terminates at a cell needle and a bottom of the at least one peptide inlet and the at least one PBS inlet terminate at a peptide and PBS needle (see Figs.1A, Fig.3A; Page 17, lines 27-34, Page 18, lines 4-10).
Hauser discloses the claimed invention except for wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle in order to control the cell material flow. In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 13, Hauser further teaches the nozzle for 3D tissue bioprinting, wherein an outer diameter (OD) of the cell needle is approximately 0.9-1.8 mm, and OD of the peptide needle is 0.8-1.2 mm (see Page 17, lines 30-36).

Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037) in view of Ozbolat (US 2016/0288414).
Regarding claim 3, Hauser teaches a nozzle for 3D tissue bioprinting of as discussed in claim 1 above.  Hauser does not explicitly teach, wherein the cell inlet is disposed externally and attached at an angle to the at least one peptide inlet.  In the same field of endeavor, Bio printers, Ozbolat teaches a nozzle assembly (50) configured to receive and dispense at least one biomaterial, comprises a cell inlet (68) is disposed externally and attached at an angle to a first inlet (94) capable of being at least one peptide inlet (see Fig.6; [0108]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with the cell inlet is disposed externally and attached at an angle to the at least one peptide inlet as taught by Ozbolat in order to minimize the distance between the two nozzles (see [0158]). In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 8, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell needle is attached to the at least one peptide needle is approximately 40- 80 degree (see [0158] of Ozbolat).
Regarding claim 9, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell inlet is attached to the at least one peptide inlet is approximately 80 degree (see [0158] of Ozbolat).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037) as applied to claim 1 above, and further in view of Nelson (US 2021/0114276).
Regarding claim 4, Hauser teaches a nozzle for 3D tissue bioprinting of as discussed in claim 1 above.  
Hauser does not explicitly teach wherein a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet. 
In the same field of endeavor, 3D Bio-printing, Nelson teaches a hydrogel extrusion assembly (100) that includes a coaxial nozzle (102) an first inlet (116) capable of being at least one buffer solution inlet, and a lateral inlet (122) capable of being at least one peptide inlet, wherein the nozzle is connected to a first syringe (104) that includes a first reservoir (128) containing a hydrogel solution (130), a second syringe (106) (see Fig. 1;[0036]); and wherein the syringe barrels attached via a locking mechanism ( Luer-lock) fitting to the fabricated nozzle (see [0079] and [0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet as taught by Nelson in order to provide secure connection between the syringes and the inlets.
Regarding claim 5, Modified Hauser in view of Nelson further teaches the nozzle for 3D tissue bioprinting, wherein the locking mechanism is a Luer lock (see [0079] and [0109]).
Claims 14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037) in view of Ozbolat (US 2016/0288414).
Regarding claim 14, Hauser teaches a nozzle (print head (100)) for 3D tissue bioprinting (see Fig. 1) comprising: 
at least one buffer solution inlet; at least one peptide inlet; at least one cell inlet (see Fig.1E; Page 14, lines 20-25); at least one buffer needle; at least one cell needle (see Fig.4B;Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32); and fluid duct (110) capable of being a mixing chamber, wherein the at least one buffer solution inlet is attached … to the at least one peptide inlet, wherein the cell inlet attaches to the cell needle from the top (see Fig.1E, Fig. 3; Page 18, lines 4-10 and Page 19, lines 21-32). However, Hauser does not explicitly teach wherein the at least one buffer solution inlet is attached from a side of the at least one peptide inlet.  In the same field of endeavor, Bio printers, Ozbolat teaches a nozzle assembly (50) configured to receive and dispense at least one biomaterial, comprises a first inlet (68) capable of being buffer solution inlet is attached from a side of an inlet (94) capable of being at least one peptide inlet (see Fig.6; [0108]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by Hauser with arranging the at least one buffer solution inlet is attached from a side of the at least one peptide inlet as taught by Ozbolat in order to minimize the distance between the two nozzles (see [0158]).
Modified Hauser further teaches wherein the buffer solution inlet and peptide inlet attached to the buffer needle from the top through the mixing chamber (110), and wherein the at least one cell inlet is disposed externally and attached at an angle to the at least one peptide inlet (see Fig. 1E and Fig. 3; Page 17, lines 27-34, Page 18, lines 4-10 and Page 19, lines 21-32).
Regarding claim 17, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the buffer solution compatible with the at least one buffer solution inlet is phosphate-buffered saline (PBS) (see Fig.1A; Page 13, Lines 25-27).
Regarding claim 18, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting comprises two inlets (212,216) capable of being two buffer solution inlets, wherein the two buffer solution inlets are attached on opposite ends from either side of the at least one peptide inlet (214) (see Fig. 2; [01116]).
Regarding claim 19, Modified Hauser in view of Ozbolat further teaches the nozzle for 3D tissue bioprinting, wherein the angle at which the at least one cell needle is attached to the at least one peptide needle is approximately 40- 80 degree (see [0158] of Ozbolat).
Regarding claim 20, Modified Hauser in view of Ozbolat teaches the nozzle for 3D tissue bioprinting of as discussed in claim 14 above.  Hauser does not explicitly teach wherein the length of the nozzle is approximately 50-60 mm. However, since Hauser teaches that the length of the main needle is 25 mm and the mixing chamber is 20 mm (see Page 18, lines 9-12), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the length of the nozzle is approximately 50-60 mm in order to improve the fluid-ability of material.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 21, Hauser teaches the nozzle for 3D tissue bioprinting of as discussed in claim 14 above.
Hauser further teaches wherein a bottom of the at least one cell inlet terminates at a cell needle and a bottom of the at least one peptide inlet and the at least one PBS inlet terminate at a peptide and PBS needle (see Figs.1A, Fig.3A; Page 17, lines 27-34, Page 18, lines 4-10). Hauser discloses the claimed invention except for wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a bottom of the cell needle is disposed approximately 3-7 mm above a bottom of peptide and PBS needle in order to control the cell material flow. In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 22, Hauser further teaches the nozzle for 3D tissue bioprinting, wherein an outer diameter (OD) of the cell needle is approximately 0.9-1.8 mm, and OD of the peptide needle is 0.8-1.2 mm (see Page 17, lines 30-36).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (WO 2018/207037) in view of Ozbolat (US 2016/0288414) as applied to claim 14 above, and further in view of Nelson (US 2021/0114276).
Regarding claim 15, the combination of Hauser and Ozbolat teaches a nozzle for 3D tissue bioprinting of as discussed in claim 14 above.
Hauser does not explicitly teach wherein a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet. 
In the same field of endeavor, 3D Bio-printing, Nelson teaches a hydrogel extrusion assembly (100) that includes a coaxial nozzle (102) an first inlet (116) capable of being at least one buffer solution inlet, and a lateral inlet (122) capable of being at least one peptide inlet, wherein the nozzle is connected to a first syringe (104) that includes a first reservoir (128) containing a hydrogel solution (130), a second syringe (106) (see Fig. 1;[0036]); and wherein the syringe barrels attached via a locking mechanism ( Luer-lock) fitting to the fabricated nozzle (see [0079] and [0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a nozzle for 3D tissue as taught by combination of Hauser and Ozbolat with a locking mechanism attaches tubes to the at least one buffer solution inlet, at least one peptide inlet and at least one cell inlet as taught by Nelson in order to provide secure connection between the syringes and the inlets.
Regarding claim 16, Modified Hauser in view of Nelson further teaches the nozzle for 3D tissue bioprinting, wherein the locking mechanism is a Luer lock (see [0079] and [0109]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743